Case 3:19-mj-00209-LRA Document 3 Filed 08/08/19 Page 1 of 1

SOUTHERN DISTRICT OF MSSISSIPEV]

 

 

 

IN THE UNITED STATES DISTRICT COURT AUG -8 2019
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
NORTHERN DIVISION ARTHUR JOHNSTON

 

 

BY DEPUTY

 

IN THE MATTER OF THE SEARCH OF

PECO FOODS Case No. 3:19mj209LRA
15252 MS-21

WALNUT GROVE, MS 39359

 

GOVERNMENT’S MOTION TO UNSEAL
COMES NOW the United States of America, hereinafter “the Government”, requesting
that the above styled matter be unsealed and represents the following:
Revealing the existence of the application, affidavit, search warrant at this time would not
jeopardize law enforcement agents and would assist in the prosecution of the case.
WHEREFORE, the Government requests that the Court UNSEAL the application,
affidavit, search warrant and any attachments in the above styled matter.
X 1 A
RESPECTFULLY SUBMITTED, this the ° — dayof_/[ Ye . Ke , 2019.

D. MICHAEL HURST, JR.
United States Attorney

By: Cb, Chalk

ERIN O. CHALK
Assistant U.S. Attorney
